Citation Nr: 0508529	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1972 to November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which found that the veteran had not submitted 
new and material evidence to reopen his claim for service 
connection for a right knee disorder. 

This case was previously before the Board in December 2003 
when it was remanded for additional development.  The 
requested development has been completed and Board proceeds 
with its review of the appeal.


FINDINGS OF FACT

1.  In a rating decision dated in November 1997, the RO 
denied service connection for a right knee disorder, and 
notified the veteran of that decision; he did not appeal. 

2.  The evidence received subsequent to the RO's final 
November 1997 decision does not bear directly and 
substantially upon the specific matter under consideration; 
is cumulative or redundant; and/or is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1997 RO decision that denied service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).

2.  No new and material evidence has been received, since the 
November 1997 decision of the RO, to reopen the claim of 
entitlement to service connection for a right knee disorder.  
38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The veteran was notified of the information and 
evidence necessary to substantiate reopening his claim for 
service connection for a right knee disorder in a July 2001 
letter.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the July 2001 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  Although the RO did not 
specifically ask the veteran for evidence in his possession, 
the Board notes that in numerous communications with the VA, 
the veteran was repeatedly put on notice as to the need for 
any available evidence to be received by VA and associated 
with the claims file, whether the evidence was in his 
possession, obtained by him, or obtained by VA.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  Any 
failure to adhere to the requirements of the VCAA has not 
resulted in any detriment to the appellant's claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  In this case, the 
RO has made reasonable attempts to obtain all records 
identified by the veteran.  He was provided the opportunity 
to present argument and evidence in hearings before a hearing 
officer at the RO, and before a Veterans Law Judge, but he 
declined.  VA did not provide an examination, but an 
examination is not required under VCAA to assist individuals 
attempting to reopen a finally decided claim.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to reopen the claim for service 
connection for a right knee disorder.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim to reopen his 
finally decided claim for a right knee disorder was received 
in February 2001, a VCAA letter was sent in July 2001, and 
his claim decided by the RO in August 2001.  As such, this 
notice complies with the express requirements of the law as 
found by the Court in Pelegrini.  

Decision

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A veteran is 
presumed to be in sound condition when entering into military 
service except for conditions noted on the entrance 
examination or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and that the disease or injury was not 
aggravated by service.  38 U.S.C.A. § 1111;  VAOPGCPREC 3-
2003 (2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.156(a) 
(2002)).  Since the veteran's application to reopen was 
received by the RO prior to this date, the preexisting 
version of 38 C.F.R. § 3.156 applies.  In any event, the 
Board's decision is the same under the old or the new 
regulation.  All citations in this decision refer to the 
"old" version of 38 C.F.R. § 3.156.

In August 1980, the veteran was denied service connected for 
a right knee disorder because service medical records showed 
that the veteran suffered a football injury to the right knee 
prior to active duty, requiring surgery for removal of 
cartilage.  He was discharged as medically unfit due to his 
right knee.  A Medical Board determined that the condition 
existed prior to service and was not aggravated during 
service.  

In July 1997, the veteran attempted to reopen his claim 
indicating that he had been receiving treatment for his right 
knee at a VA facility.  The RO contacted the facility which 
had no records of the veteran's treatment and the claim was 
again denied in November 1997.  The veteran was notified of 
this decision in November 1997.  He did not appeal within the 
time allowed, and the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).

Since then, in February 2001, the veteran again attempted to 
reopen his claim submitting copies of documents already in 
the claims file.  The veteran has essentially only put 
forward his service medical records as new and material 
evidence to reopen his claim, and argued that he should have 
been granted service connection when he initially applied 
many years ago.  This evidence is not new because it was 
before the RO in November 1997 when service connection was 
denied for a right knee disorder.  The veteran's statements 
regarding his treatment in service were previously considered 
by the RO in November 1997 and cannot serve as a basis for 
reopening the claim.  See 38 C.F.R. § 3.156(a).  Rather than 
submitting new and material evidence, the veteran is 
essentially arguing for a reconsideration of evidence already 
considered.

Accordingly, the Board finds that the evidence received 
subsequent to the November 1997 decision is not new and 
material and does not serve to reopen the veteran's claim for 
service connection for a right knee disorder.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 3.156(a).


ORDER

No new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for a right knee 
disorder has been submitted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


